Citation Nr: 1729600	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-18 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the rating reduction from 100 percent to 60 percent for prostate cancer, effective October 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.   


FINDINGS OF FACT

1.  An April 2009 rating decision granted service connection for prostate cancer and assigned a 100 percent rating under Diagnostic Code 7528. 

2.  Following a prostatectomy in May 2009, the Veteran was found to have prostate specific antigen (PSA) values of 0.01 in August 2009, November 2009 and in March 2010. 

3.  On June 7, 2010, prior to the July 2010 rating decision that reduced the Veteran's 100 percent rating, the Veteran's PSA was measured and it had doubled as compared to the prior measurements and the evidence is in equipoise that the cancer had recurred.   


CONCLUSION OF LAW

The rating reduction from 100 percent to 60 percent for prostate cancer, effective as of October 1, 2010, was improper.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board finds that the reduction of the 100 percent rating for prostate cancer to 60 percent was not proper. 

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

With respect to disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344 (c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).

In considering whether a reduction was proper, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.  VA is required to establish, by a preponderance of the evidence, that a rating reduction is warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

By way of background, a March 2009 prostate biopsy showed carcinoma.  In a rating decision in April 2009, the RO granted service connection for prostate cancer and assigned a 100 percent disability rating, effective March 9, 2009. 

The Veteran had a radical retropubic prostatectomy with bilateral pelvic lymph node dissection in May 2009.  The Veteran's PSA was measured in August 2009, November 2009, on March 9, 2010 and on March 29, 2010.  Each time the it was documented at 0.01.

In March 2010, the Veteran underwent a VA prostate examination.  The diagnosis was prostate cancer, status post radical retropubic prostatectomy with bilateral pelvic lymph node dissection, with residual urinary incontinence and erectile dysfunction.   The Veteran's PSA was noted to be 0.01.

In June 2010, PSA testing showed that the Veteran's PSA had doubled to 0.02.  Retesting in November 2010 and February 2011 continued to show the Veteran's PSA at the higher number, 0.02.  

The March 9, 2010 VA laboratory results notes that the reading of 0.01 ng/mL indicates that the Veteran's prostate cancer was still undetectable.  The June 2010 VA laboratory results noted the Veteran now had a higher PSA and did not state that the Veteran's prostate cancer was undetectable.  

Pursuant to VA's Schedule for Rating Disabilities, the RO initially ascertained the severity of the Veteran's prostate cancer by application of the criteria set forth in Diagnostic Code 7528.  Under that diagnostic code, prostate cancer and other malignant neoplasms of the genitourinary system are initially rated as totally disabling.  However, each such cancerous disorder is subject to a VA examination six months after the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  Thereafter, based upon that or any subsequent examination, the disability rating is open to revision in accordance with the criteria set forth in 38 C.F.R. § 3.105 (e).  If there is no local reoccurrence or metastasis, the service-connected genitourinary disease is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Based on the above, the Board finds that the record is in equipoise as to whether the Veteran had the presence/reoccurrence of prostate cancer at the time of the July 2010 rating reduction.  This is shown by the presence of PSA and by the doubling of the Veteran's PSA subsequent to March 2009.  Tellingly, when the PSA measurements were at 0.01 the testing report indicated that cancer was undetectable, but when the PSA results doubled to 0.02 the testing report no longer indicated that the cancer was undetectable.

The Board additionally notes that medical evidence subsequent to the July 2010 reduction further supports that the Veteran's carcinoma had recurred.  An August 2010 VA medical record noted that there was evidence of biochemical failure (biochemical recurrence).  A February 2011 VA record noted probable biochemical recurrence and a March 2013 VA examination confirmed that the Veteran's cancer was active.  The Veteran underwent radiation therapy in 2013 to treat the cancer.  Accordingly, the Board finds that the July 2010 reduction to be improper. 


ORDER

A 100 percent rating for the Veteran's prostate cancer is restored, effective October 1, 2010, the date of the reduction.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


